United States Department of Labor
Employees’ Compensation Appeals Board
____________________________________________
M.D., Appellant
and
DEPARTMENT OF STATE, BUREAU OF
CONSULAR AFFAIRS, PASSPORT AGENCY,
San Francisco, CA, Employer
____________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 07-908
Issued: November 19, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On February 16, 2007 appellant filed a timely appeal from an April 7, 2006 decision of
the Office of Workers’ Compensation Programs, denying his claim for an emotional condition.
The Board also has jurisdiction to review a November 17, 2006 decision affirming the April 7,
2006 decision. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUE
The issue is whether appellant’s claimed emotional condition is causally related to a
compensable factor of his employment.
FACTUAL HISTORY
On August 18, 2005 appellant, then a 49-year-old senior passport specialist, filed a claim
for an emotional condition alleging that he developed an aggravation of preexisting eye
conditions (myopia and amblyopia), diabetes, hypertension, migraines, depression and anxiety

due to factors of his federal employment. He was required to process 24 passport applications
each hour but had difficulty meeting his production standard due to medical problems.
Appellant experienced difficulty reading passport application materials due to his vision
impairment. Due to his diabetes, he experienced fatigue, dizziness, blurred vision, mood swings
and had to interrupt work frequently to visit the restroom. The pressure to meet production
quotas caused a spike in appellant’s blood pressure and migraine headaches. His medications
caused nausea, insomnia and fatigue. Appellant’s medical conditions affected his work
efficiency and caused him to miss work frequently.
Appellant alleged that management took improper disciplinary actions against him. On
November 5, 2002 leave restrictions were imposed due to excessive absenteeism. In a 2004
performance evaluation, he received a rating of “unacceptable” due to problems with two critical
elements, Knowledge of Adjudication and Production and Technical Skill. Appellant was placed
on a Performance Improvement Plan from October 1 to November 14, 2004 but his job
performance remained unacceptable. The employing establishment proposed to terminate him in
June 2005 for unacceptable job performance. It noted that appellant had been provided with
assistive technology regarding his vision impairments to help him perform his duties.
Management rejected his request to lower the production standards for his position. Appellant
applied for another position with the employing establishment which did not require hourly
quotas. He filed an Equal Employment Opportunity (EEO) complaint when the position was
withdrawn. In various EEO complaints, appellant alleged discrimination on the basis of race
(African American), gender (male), physical disability (impaired vision), reprisal (prior EEO
complaints) and sexual orientation (homosexual). Supervisors allegedly made derogatory
statements regarding his vision impairment and job competence. Appellant was closely
monitored by supervisors. Management improperly denied him opportunities for job promotions
and suggested that he take disability retirement. It conducted an improper background check.
Employees took passport applications and other items from his desk, poured water on his desk
and left crumbled receipts. Employees looked through papers on appellant’s desk when he was
absent to find errors which were reported to supervisors. A coworker, Wah Tom, pretended to
spit on him.
On February 2, 2006 Supervisor Qui Nguyen stated that appellant had been provided with
assistive technology to address his visual impairment, including progressively advanced
technology upgrades of hardware and software. Management offered him a part-time position
which he declined.1 Appellant’s requests for leave were approved when properly requested and
documented. Management provided mediation to improve communication with his supervisors.
Through a Performance Improvement Plan, appellant received closer and more frequent
supervisory counseling regarding his job performance. Management issued a notice of proposed
termination on May 10, 2005 due to the unsuccessful completion of his Performance
Improvement Plan. This action was postponed when appellant and management entered into a
settlement agreement on July 15, 2005. However, the settlement agreement was terminated
when he failed to complete requirements of the agreement. The employing establishment then
resumed processing the termination.

1

Appellant explained at an oral hearing that he could not afford to work part time.

2

On September 29, 2004 Maria Chavez stated that she sat next to appellant for one month.
She saw a supervisor take boxes of work from his desk to her office. It was unusual for
supervisors to do this. Another employee told Ms. Chavez that the supervisor was reviewing
appellant’s work to tally his errors. On another occasion, appellant told her that he had been
unfairly accused of returning late from lunch. Ms. Chavez never saw anyone tampering with
appellant’s desk, belongings or passport applications. She did not witness Mr. Tom harass
appellant or make any derogatory comments. Ms. Chavez stated her opinion that other
employees had problems with their job performance but appellant was singled out for discipline
due to his impaired vision. On September 30, 2004 Antoinette Wood stated that on one occasion
she observed water on appellant’s desk and believed that it had been poured deliberately. She
observed supervisors looking through items on his desk when he was absent. However,
Ms. Wood had not witnessed any incidents that caused her to believe that appellant was being
discriminated against. She never saw anyone deliberately misplace his passport applications. In
an October 6, 2004 statement, Mr. Tom denied that he had ever harassed appellant. He stated
that appellant had filed numerous complaints against supervisors and coworkers but he had never
witnessed any incidents of harassment or discrimination.
Appellant submitted medical evidence in support of his claim. On November 8, 2002
Dr. Richard Caplin, an attending internist, stated that appellant had a history of hypertension and
had recently developed diabetes. Appellant experienced intermittent symptoms of stress
associated with his work environment. On February 16, 2005 Dr. Arthur W. Allen, an attending
ophthalmologist, stated that appellant had myopia and a congenital cataract in his left eye.
Appellant’s right eye vision was impaired due to a small hemorrhage. Dr. Allen opined that
appellant could not perform his job due to his visual difficulties. In an August 1, 2005 report,
Dr. Donald C. Fletcher, an attending ophthalmologist, stated that appellant’s job required
extensive reading and examination of documents of poor quality. Appellant had difficulty
meeting production requirements.
On December 26, 2005 Robert A. Kaplan, Ph.D, a licensed clinical psychologist,
provided a history that appellant was harassed at work following the resolution of an EEO
complaint where management was found to have discriminated against him and was ordered to
retroactively promote him to a higher grade. Appellant alleged harassment, discrimination,
retaliation, unfair treatment, lack of accommodation for his vision impairment, denial of
promotions and inequitable work assignments. Dr. Kaplan discussed appellant’s medical
treatment and mental status evaluation findings. He diagnosed severe recurrent major
depression. Dr. Kaplan stated:
“[Appellant’s] depression was triggered by the hostile atmosphere and the
punitive, harassing and disparate manner in which he was treated by [the
employing establishment] and his supervisors.
“[T]his treatment began as a form of retaliation after [appellant] won an EEO
[complaint] decision…. The retaliation took the form of harassment and the
institution of unrealistic production quotas that seem to have been designed to
[e]nsure that [he] would fail in his attempts to meet these quotas.

3

“These quotas were especially unrealistic for an individual with an accepted
disability, a severe visual impairment and [management] refused to provide
accommodation to account for his visual impairment. [Appellant’s] depression
arose from his awareness that [management] was unfairly using these artificial
quotas to harass and punish him in an attempt to drive him from [the employing
establishment].”
By decision dated April 7, 2006, the Office denied appellant’s claim on the grounds that
the evidence did not establish that his emotional condition was causally related to a compensable
factor of employment.
Appellant requested a telephonic hearing that was held on August 11, 2006. He testified
that he began working for the employing establishment in 1996 under a program for individuals
with severe disabilities. Appellant wished to obtain a career position but was denied reasonable
accommodations for his vision impairment. He experienced problems with promotions and filed
an EEO complaint which resulted in a retroactive promotion. Management retaliated against him
because of his EEO complaints. Appellant met his performance standards until 2001 when
complex cases and an hourly production requirement were added. He testified that management
unfairly accused him of abusing sick leave and issued a proposed removal letter. Appellant’s
work was closely monitored and he was cited for minor errors. Management rejected his request
to lower his production standards, advising that a lower production standard would apply only to
a lower grade position. Employees tampered with his magnifying equipment and spilled water
on his desk. Crumbled passport application receipts were left on his desk and his supplies were
stolen. Employees made derogatory comments about his visual impairment. Mr. Tom pretended
to spit on him when he walked past.
By decision dated November 17, 2006, the Office hearing representative affirmed the
April 7, 2006 decision.
LEGAL PRECEDENT
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or an
illness has some connection with employment but nevertheless does not come within the
coverage of workers’ compensation. Where the disability results from an employee’s emotional
reaction to his regular or specially assigned work duties or to a requirement imposed by the
employment, the disability comes within the coverage of the Federal Employees’ Compensation
Act.2 On the other hand, the disability is not covered where it results from such factors as an
employee’s fear of reduction-in-force or his frustration from not being permitted to work in a
particular environment or to hold a particular position.3
Generally, actions of the employing establishment in administrative or personnel matters,
unrelated to the employee’s regular or specially assigned work duties, do not fall within coverage
2

5 U.S.C. §§ 8101-8193.

3

Lillian Cutler, 28 ECAB 125 (1976).

4

of the Act. However, where the evidence demonstrates that the employing establishment either
erred or acted abusively in the administration of personnel matters, coverage may be afforded.4
When working conditions are alleged as factors in causing disability, the Office, as part
of its adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable work factors of employment, which may be considered by a physician
when providing an opinion on causal relationship and which are not deemed compensable factors
of employment and may not be considered.5 When a claimant fails to implicate a compensable
factor of employment, the Office should make a specific finding in that regard. If a claimant
does implicate a factor of employment, the Office should then determine whether the evidence of
record substantiates that factor.6 As a rule, allegations alone by a claimant are insufficient to
establish a factual basis for an emotional condition claim but rather must be corroborated by the
evidence.7 Where the claimant alleges compensable factors of employment, he must substantiate
such allegations with probative and reliable evidence.8 When the matter asserted is a
compensable factor of employment and the evidence of record establishes the truth of the matter
asserted, then the Office must base its decision on an analysis of the medical evidence.9
ANALYSIS
The Board finds that certain allegations made by appellant are not established as factual.
Appellant alleged that he was harassed and discriminated against and subjected to a hostile work
environment because of his vision impairment and his EEO complaints. Supervisors made
derogatory statements regarding appellant’s vision impairment and job competence.
Management retaliated against him because of his EEO complaints. Employees made
derogatory comments about his visual impairment. He was unfairly scrutinized by supervisors
and cited for minor errors. Management unfairly accused him of abusing sick leave. Leave
restrictions were unfairly imposed due to his absenteeism. Management unfairly denied him
opportunities for job promotions and suggested that he take disability retirement. Management
conducted an improper background check. Employees took passport applications and other
items from appellant’s desk, poured water on his desk, tampered with his equipment and left
crumbled receipts on his desk. Supervisors and coworkers looked through papers on his desk
when he was absent. Mr. Tom pretended to spit on him. Mere perceptions of harassment or
discrimination are not compensable under the Act. Appellant’s burden of proof is not discharged
with allegations alone. He must support his allegations with probative and reliable evidence.10

4

Michael Thomas Plante, 44 ECAB 510 (1993).

5

Dennis J. Balogh, 52 ECAB 232 (2001).

6

Margaret S. Krzycki, 43 ECAB 496 (1992).

7

See Charles E. McAndrews, 55 ECAB 711 (2004).

8

Joel Parker, Sr., 43 ECAB 220 (1991).

9

See Charles D. Edwards, 55 ECAB 259 (2004).

10

Cyndia R. Harrill, 55 ECAB 522 (2004).

5

Management denied appellant’s allegations of harassment and discrimination.
Appellant’s requests for leave due to his medical conditions were approved when properly
requested and documented. It provided mediation to improve communication with his
supervisors. Through a Performance Improvement Plan, appellant received supervisory
counseling regarding his job performance. Management issued a notice of proposed termination
only when he failed to successfully complete his Performance Improvement Plan.
The witness statements do not support appellant’s allegations of harassment or
discrimination. Ms. Chavez stated that she saw a supervisor take boxes of work from appellant’s
desk to her office and it was unusual for supervisors to do this. However, as noted, appellant’s
work was monitored by his supervisors before and during a Performance Improvement Plan.
The statement of Ms. Chavez does not establish error or abuse in reviewing appellant’s work.
Appellant told Ms. Chavez that he had been unfairly accused of returning late from lunch.
However, there is insufficient detail regarding this allegation to establish harassment or
discrimination by the employing establishment. Ms. Chavez acknowledged that she never saw
anyone deliberately tampering with appellant’s desk or belongings and that she did not witness
Mr. Tom harass appellant or make derogatory comments. She opined that other employees had
problems with their job performance but appellant was singled out for discipline due to his
impaired vision. However, Ms. Chavez provided no details regarding any unfair disciplinary
actions such as dates, who was involved and what occurred. Her statement does not establish
error or abuse in these matters. Ms. Wood stated that on one occasion she observed water on
appellant’s desk that she believed had been poured deliberately. However, she did not explain
why she came to this conclusion. Ms. Wood observed supervisors looking through items on his
desk when he was absent but she did not explain how this constituted harassment or
discrimination. She acknowledged that she did not witness any incidents of discrimination
against appellant. Mr. Tom denied that he had harassed appellant and indicated that he had never
witnessed any incidents of harassment or discrimination towards him.
The Board finds that there is insufficient evidence to establish that appellant’s allegations
of harassment and discrimination are factual. Therefore, these allegations are not deemed to be
compensable employment factors.
Certain allegations made by appellant concern personnel or administrative matters. He
alleged that management improperly issued a notice of proposed removal, refused to lower the
production standards for his position and did not provide reasonable accommodations for his
vision impairment. The Board has held that an administrative or personnel matter will be
considered to be an employment factor only where the evidence discloses error or abuse on the
part of the employing establishment.11 In determining whether the employing establishment
erred or acted abusively, the Board has examined whether the employing establishment acted
reasonably.12 The record shows that the employing establishment proposed to terminate
appellant in June 2005 for unacceptable job performance. Prior to that, appellant was placed on
a Performance Improvement Plan but his performance did not improve. Thus, management
provided an opportunity for him to improve his performance before taking action to remove him
11

Id.

12

Janice I. Moore, 53 ECAB 777 (2002).

6

from his position. There is insufficient evidence that management erred or acted abusively in
supervising his work or proposing to terminate appellant. Regarding appellant’s allegation that
management rejected his request to lower his production standards, it advised that a lower
production standard would apply only to a lower grade position. It provided a reasonable
explanation for refusing to lower the production standards for appellant’s position. There is
insufficient evidence to establish that management erred or acted abusively regarding his
production standards. Supervisor Nguyen stated that management had provided him with
assistive technology to address his visual impairment, including progressively advanced
technology upgrades of hardware and software. There is insufficient evidence that management
acted abusively or in error in the accommodations provided to appellant regarding his vision
impairment. Because there is insufficient evidence of error or abuse in the handling of these
administrative or personnel matters, these allegations are not deemed compensable factors of
employment.
Appellant alleged that he was required to process 24 passport applications each hour but
had difficulty meeting his production standard. He received an unacceptable performance
evaluation due, in part, to his failure to meet his production standards. The Board has held that
conditions related to stress from situations in which an employee is trying to meet his position
requirements are compensable.13 The evidence in this case is sufficient to establish that
appellant experienced stress or anxiety in performing his regular and specially assigned duties.
Under Cutler,14 appellant has established a compensable work factor. This is not enough,
however, to entitle him to benefits. Appellant must further establish a causal connection between
this compensable factor of employment and his diagnosed medical conditions. He must establish
that he sustained an injury “arising out of the employment.”15
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s opinion on the issue of
whether there is a causal relationship between the claimant’s diagnosed condition and the
implicated employment factors. The opinion of the physician must be based on a complete
factual and medical background, must be one of reasonable medical certainty and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific compensable employment factors identified by the claimant.16
The record in this case contains no such medical opinion. Dr. Kaplan stated that
appellant experienced intermittent symptoms of stress associated with his work environment.
However, he did not identify any specific employment factors or provide a rationalized medical
opinion explaining how appellant’s emotional condition was causally related to his job.
Dr. Allen stated that appellant could not perform his job due to his visual difficulties. However,
he did not address appellant’s claim for an emotional condition. Dr. Fletcher stated that
13

Beverly R. Jones, 55 ECAB 411 (2004).

14

Lillian Cutler, supra note 3.

15

Beverly R. Jones, supra note 13.

16

Gary J. Watling, 52 ECAB 278 (2001); Donna Faye Cardwell, 41 ECAB 730 (1990).

7

appellant’s job required extensive reading and examination of documents and he had difficulty
meeting production requirements. However, he did not opine that appellant sustained an
emotional condition caused by this employment factor. Dr. Kaplan diagnosed severe recurrent
major depression and opined that this condition was caused by harassment and discrimination by
management. He stated that appellant’s depression began due to harassment and discrimination
by management in retaliation for his EEO complaints. The harassment took the form of
unreasonable production quotas and lack of reasonable accommodations for his vision
impairment. Dr. Kaplan stated that appellant’s production quotas were especially unrealistic for
an individual with a severe visual impairment and management refused to provide
accommodation to account for his visual impairment. He opined that appellant’s depression
arose from his awareness that management was unfairly using artificial production quotas to
harass and punish him. However, Dr. Kaplan’s opinion regarding causal relationship is not
based on a complete and accurate factual background. The record does not establish that the
employing establishment retaliated against appellant for his EEO complaints. It does not
establish that his production quotas were unrealistic or designed to cause him to fail in his job
performance. The record does not establish that the accommodations provided by management
to address appellant’s vision problems were not reasonable. Additionally, Dr. Kaplan’s report
lacks sufficient medical rationale explaining how appellant’s depression was causally related to
the one accepted compensable employment factor, his emotional reaction to performing his
regular and specially assigned duties. There is no rationalized medical evidence of record, based
on a complete and accurate factual background, explaining how appellant’s emotional condition
was caused or aggravated by the accepted compensable factor. Therefore, the Office properly
denied his emotional condition claim.
CONCLUSION
The Board finds that appellant failed to meet his burden of proof to establish that he
sustained an emotional condition in the performance of duty causally related to a compensable
factor of employment. While the evidence is sufficient to establish that he experienced stress in
trying to meet his case production requirements, no physician has provided a well-reasoned
explanation of how this specific factor of employment caused or contributed to his diagnosed
emotional condition. On these grounds, the Board will affirm the Office’s denial of
compensation benefits.

8

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated November 17 and April 7, 2006 are affirmed, as modified.
Issued: November 19, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

9

